Case: 21-50643      Document: 00516272337         Page: 1    Date Filed: 04/07/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                           April 7, 2022
                                   No. 21-50643
                                                                         Lyle W. Cayce
                                                                              Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Carl Donovan Bender,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 7:21-CR-24-1


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Carl Donovan Bender appeals the 63-month, within guidelines
   sentence imposed following his guilty plea conviction for possessing a firearm
   after a felony conviction in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).
   He argues that the sentence is procedurally unreasonable because the district
   court did not consider his terminal cancer diagnosis and prognosis of 6 to 18


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50643      Document: 00516272337          Page: 2    Date Filed: 04/07/2022




                                    No. 21-50643


   months to live under 18 U.S.C. § 3553(a)(2)(D) when determining his
   sentence and because it did not adequately explain the sentence imposed. He
   argues that the sentence is substantively unreasonable because the district
   court did not account sufficiently for his mitigating medical condition and
   thus, that the sentence is greater than necessary to meet the goals of
   § 3553(a).
          We review Bender’s procedural error arguments for plain error
   because he did not raise those issues before the district court. See United
   States v. Coto-Mendoza, 986 F.3d 583, 585-86 (5th Cir.), cert. denied, 142 S.
   Ct. 207 (2021); United States v. Mondragon-Santiago, 564 F.3d 357, 361 (5th
   Cir. 2009). There is no such error. See Puckett v. United States, 556 U.S. 129,
   135 (2009). In determining a particular sentence, the district court should
   consider several factors, including “the need for the sentence imposed . . . to
   provide the defendant with needed . . . medical care . . . in the most effective
   manner.” § 3553(a)(2)(D). While Bender asked for probation based upon his
   medical condition and prognosis, the district court noted that the Bureau of
   Prisons had “really good medical staff” and ensured him that it would
   recommend that he be placed in a medical facility as soon as possible.
   Accordingly, the record reflects that the district court considered Bender’s
   need for medical care under § 3553(a)(2)(D) when determining his sentence.
   Further, after reflecting on Bender’s lengthy criminal history, making clear
   that it considered Bender’s oral motion for a downward variance, and
   considering the § 3553(a) factors, the district court stated that a 63-month,
   within guidelines sentence was “more than fair and reasonable.” The
   district court’s explanation for the within guidelines sentence was sufficient.
   See Rita v. United States, 551 U.S. 338, 356-59 (2007).
          Bender’s preserved challenge to the substantive reasonableness of his
   sentence is reviewed for abuse of discretion. See Holguin-Hernandez v. United
   States, 140 S. Ct. 762, 766-67 (2020); Gall v. United States, 552 U.S. 38, 51



                                          2
Case: 21-50643     Document: 00516272337          Page: 3   Date Filed: 04/07/2022




                                   No. 21-50643


   (2007).   The district court considered the mitigating circumstances
   articulated by Bender and considered the § 3553(a) factors. Bender fails to
   show “that the sentence does not account for a factor that should receive
   significant weight, gives significant weight to an irrelevant or improper
   factor, or represents a clear error of judgment in balancing sentencing
   factors.” See United States v. Hernandez, 876 F.3d 161, 166 (5th Cir. 2017).
   The district court’s judgment is AFFIRMED.




                                        3